                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


KARA BAKER,

                     Plaintiff,

v.                                                    Case No: 6:17-cv-1456-Orl-40KRS

PARK PLACE SURGERY CENTER,
L.L.C., SURGERY PARTNERS, LLC,
SGRY SP MANAGEMENT SERVICES,
INC., LAKE MARY SURGERY
CENTER, L.L.C. and NOVAMED
SURGERY CENTER OF ORLANDO,
LLC,

                     Defendants.
                                         /

                                         ORDER

       This cause is before the Court on the Joint Motion to Approve the Parties'

Settlement (Doc. 74) filed on December 11, 2018. The United States Magistrate Judge

has submitted a report recommending that the motion be granted in part.

       After an independent de novo review of the record in this matter and noting that

the parties filed notices of no objection (Docs. 77 and 78), the Court agrees entirely with

the findings of fact and conclusions of law in the Report and Recommendation.

       Therefore, it is ORDERED as follows:

       1.     The Report and Recommendation filed December 12, 2018 (Doc. 75), is

ADOPTED and CONFIRMED and made a part of this Order.

       2.     The Joint Motion to Approve the Parties' Settlement (Doc. 74) is GRANTED

IN PART.
        3.   Paragraph 12 of the parties’ settlement agreement (Doc. 74-1 ¶ 12) is

SEVERED.

        4.   The Court FINDS that the parties’ settlement agreement (Doc. 74-1 ¶ 12),

as modified above, is a fair and reasonable resolution of a bona fide dispute under the

FLSA.

        5.   The case is DISMISSED with prejudice.

        6.   Plaintiff’s counsel is PROHIBITED from withholding any portion of the

$22,000.00 she is to receive under the settlement agreement pursuant to a contingency

agreement or otherwise.

        7.   The Clerk is DIRECTED to close the file.

        DONE AND ORDERED in Orlando, Florida on December 17, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          2
